Title: To George Washington from Gunning Bedford, 9 March 1778
From: Bedford, Gunning
To: Washington, George

 

Honored General,
Philadelphia March 9th 1778

I was unfortunately made a Prisoner the day after I had the pleasure of seeing your Excellency at your Head Quarters last month. I was overtaken by a company of new raised Dragoons about twelve miles from town, on my way to my family. I took the earliest opportunity after I was brought here, to inform General Howe of my bearing no commission in the service of the States, & requesting the liberty of the city on Parole. I never have received any answer to my Petition, but am informed by Mr Ferguson the commissary of Prisoners here, that with Genl Howe’s approbation, he proposes my exchange for a Mr Cook a merchant of New Jersey near Crosswoix bridge, taken about a twelvemonth ago & now confined in Northumberland of this state.
Your Excellency is well aware how uneasy my situation must be here, I flatter myself therefore, you will do me the favour to consent to my exchange for this Mr Cook; or if there is any particular objection to him, I have reason to think, any other person in a similar situation with myself, would be accepted on the part of General Howe.
I should be greatly oblidged, by a line thro’ the hands of some one of your Excellencys family on the subject. I have the honor to be with the greatest respect, Your Excellcys most Obedient very Hbble Servant.

Gunng Bedford

